Rel: 11/21/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                           OCTOBER TERM, 2014-2015

                         _________________________

                                  1130388
                         _________________________

          Houston County Economic Development Authority

                                          v.

                               State of Alabama

                   Appeal from Houston Circuit Court
                             (CV-12-900266)

PER CURIAM.

      The     Houston      County      Economic       Development        Authority

("HEDA") appeals from a judgment condemning 691 allegedly

illegal gambling devices, $288,657.68 in cash, and various

documents allegedly related to illegal gambling.                        We affirm.
1130388

                  I.    Facts and Procedural History

      On   July   25,       2012,   officers   from   the    Houston    County

Sheriff's Office, the Alabama Department of Public Safety, and

the Office of the Alabama Attorney General executed a search

warrant at a bingo gaming facility known as Center Stage

Alabama ("Center Stage") located in Houston County.                      As a

result of the search, the State of Alabama confiscated 691

allegedly illegal gambling devices, which included electronic-

gaming devices, computer servers, and gaming tables used for

a roulette-style game called "Roubingo"; $288,657.68 in United

States currency; and various documents allegedly related to

illegal gambling.           On July 26, 2012, the State instituted a

civil-forfeiture proceeding in the Houston Circuit Court under

the   provisions       of    §   13A-12-30,    Ala.   Code   1975,     seeking

forfeiture of the items and currency seized during the July 25

search of Center Stage.

      On April 16, 2013, HEDA sought, and was granted, the

right to intervene in the forfeiture action.                    HEDA is the

operator of Center Stage.1 The electronic-gaming devices used

      1
     HEDA leases the facility premises from Center Stage
Alabama, Inc. Center Stage Alabama, Inc., was initially named
as a defendant in the forfeiture action, but it was dismissed
on the ground that it had no interest in the seized property.
                                        2
1130388

in the operation of Center Stage were leased by HEDA from each

gaming device's respective manufacturer or developer.2         HEDA

purportedly operated Center Stage under a "Class C Special

Permit to Operate Bingo Games" granted by the Houston County

Commission to operate charitable bingo games under Amendment

No. 569 to the Alabama Constitution of 1901.3     In addition to

offering electronic gaming and Roubingo, Center Stage also

offered traditional "paper bingo," live entertainment, and a

bar.

       A bench trial was conducted beginning on August 7, 2013.

Over three days, the trial court heard live testimony from

law-enforcement    personnel   who   had   participated   in    the

investigation and search of Center Stage.       The testimony of

several witnesses was received via submission of deposition

       2
     Two of the developers, Baron America, LLC, and Select
Electronic Development, Inc. ("SED"), intervened in the
forfeiture action, each asserting ownership of some of the
equipment seized from Center Stage. Before trial both Baron
America and SED filed formal notice with the trial court
relinquishing their claims to any of the seized property.
Neither Baron America nor SED participated in the trial of
this matter, and they are not parties to this appeal.
       3
     Amendment No. 569 was proposed by Act No. 94-606, Ala.
Acts 1994, p. 1120, submitted at the November 8, 1994, general
election, and proclaimed ratified January 6, 1995. See Local
Amendment, Houston County, § 1, Ala. Const. 1901 (Off.
Recomp.).
                                3
1130388

transcripts; one of those witnesses was HEDA's expert witness,

who generally testified that the electronic-gaming devices

seized by the State operated in such a way as to comply with

the definition of "bingo" as defined by this Court in previous

cases discussed infra. The parties also offered into evidence

over 50 exhibits, including video of game play at Center Stage

taken by an undercover officer.           Following the close of

evidence, the parties submitted posttrial briefs.

    On October 17, 2013, the trial court entered an order and

final judgment.    The trial court concluded that the devices,

including   the   electronic   devices,   computer   servers,   and

Roubingo tables, constituted illegal gambling devices.          The

trial court further concluded that the United States currency

and other seized "gambling paraphernalia" was being used in

connection with the illegal gambling operation.         The trial

court ordered that "the gambling devices ... be destroyed or

otherwise disposed of by the State of Alabama" and ordered the

State to deposit the seized currency into the State's General

Fund.   The trial court denied HEDA's postjudgment motion, and

HEDA timely appealed.




                                 4
1130388

                   II.   Standard of Review

    The trial court issued its judgment following a bench

trial at which evidence was presented ore tenus.

    "Our ore tenus standard of review is well settled.
    '"When a judge in a nonjury case hears oral
    testimony, a judgment based on findings of fact
    based on that testimony will be presumed correct and
    will not be disturbed on appeal except for a plain
    and palpable error."' Smith v. Muchia, 854 So. 2d
85, 92 (Ala. 2003)(quoting Allstate Ins. Co. v.
    Skelton, 675 So. 2d 377, 379 (Ala. 1996)).

          "'"The ore tenus rule is grounded upon the
          principle that when the trial court hears
          oral testimony it has an opportunity to
          evaluate the demeanor and credibility of
          witnesses." Hall v. Mazzone, 486 So. 2d
408, 410 (Ala. 1986). The rule applies to
          "disputed issues of fact," whether the
          dispute is based entirely upon oral
          testimony or upon a combination of oral
          testimony and documentary evidence. Born
          v. Clark, 662 So. 2d 669, 672 (Ala. 1995).
          The   ore   tenus  standard   of   review,
          succinctly stated, is as follows:

              "'"[W]here the evidence has been
              [presented]     ore    tenus,    a
              presumption     of    correctness
              attends    the    trial    court's
              conclusion on issues of fact, and
              this Court will not disturb the
              trial court's conclusion unless
              it is clearly erroneous and
              against the great weight of the
              evidence, but will affirm the
              judgment if, under any reasonable
              aspect,   it   is   supported   by
              credible evidence."'

                              5
1130388


    "Reed v. Board of Trs. for Alabama State Univ., 778
So. 2d 791, 795 (Ala. 2000) (quoting Raidt v. Crane,
    342 So. 2d 358, 360 (Ala. 1977)). However, 'that
    presumption [of correctness] has no application when
    the trial court is shown to have improperly applied
    the law to the facts.'    Ex parte Board of Zoning
    Adjustment of Mobile, 636 So. 2d 415, 417 (Ala.
    1994)."

Kennedy v. Boles Invs., Inc., 53 So. 3d 60, 67-68 (Ala. 2010).

                       III.   Analysis

    HEDA raises a number of issues on appeal.     First, HEDA

contends that the language of the constitutional amendment

permitting bingo in Houston County, the related implementing

statute, and the county bingo resolution exempt the property

in this case from seizure and forfeiture under Alabama's

general antigambling laws, including § 13A-12-30.     Second,

HEDA argues that a bond-validation proceeding related to the

construction and development of what is now Center Stage

conclusively established the legality of the electronic-gaming

operation.   Third, HEDA argues that, even if § 13A-12-30

applies, the State failed to meet its burden to establish that

the seized gaming devices were illegal gambling devices and

that the evidence instead demonstrated that the devices played

legal bingo as that game has been defined by this Court.


                              6
1130388

Finally, HEDA argues that there was no evidence indicating

that the seized currency or documents were used in or related

to illegal gambling.

    The central issue in this case is whether the gaming

devices seized by the State were illegal gambling devices or

whether they were used to conduct lawful "bingo" games,

authorized by Amendment No. 569. We address that issue first.

           A. Whether the seized gaming devices
          played the "traditional game of bingo."

    Amendment No. 569 authorizes "bingo" to be played in

Houston County under certain circumstances.4    Like most of

Alabama's local constitutional amendments relating to bingo,

Amendment No. 569 does not expressly define the term "bingo."

The implementing legislation for Amendment No. 569, however,

does provide that the term "bingo" refers to "[t]he game,

commonly known as bingo, where numbers or symbols on a card

are matched with numbers or symbols selected at random."    §

45-35-150(1), Ala. Code 1975.

    4
     Amendment No. 569 provides, in part: "The operation of
bingo games for prizes or money by certain nonprofit
organizations and certain private clubs for charitable,
educational, or other lawful purposes shall be legal in
Houston County, subject to any resolution or ordinance by the
county commission as provided by law regulating the operation
of bingo."
                                7
1130388

      This Court repeatedly has held that "bingo" is a form of

lottery prohibited by Ala. Const. 1901, Art. IV, § 65.            See,

e.g., Barber v. Cornerstone Cmty. Outreach, Inc., 42 So. 3d
65, 78 (Ala. 2009); City of Piedmont v. Evans, 642 So. 2d 435,

436   (Ala.   1994).     We    therefore     begin   our   analysis   by

emphasizing    once    again   that    the   various   constitutional

amendments permitting "bingo" are exceptions to the general

prohibition of   § 65 and that, as such, they must be "narrowly

construed."    As we held in Cornerstone:

      "'Since   1980,   Alabama   has   adopted  various
      constitutional amendments creating exceptions to §
      65, specifically allowing the game of bingo under
      certain circumstances. See Ala. Const. [1901],
      Amendments 386, 387, 413, 440, 506, 508, 542, 549,
      550, 565, 569, 599, and 612.' (Emphasis added.)
      Thus, the bingo amendments are exceptions to the
      lottery prohibition, and the exception should be
      narrowly construed."
42 So. 3d at 78 (quoting Opinion of the Justices No. 373, 795
So. 2d 630, 634 (Ala. 2001)).

      In addition to this fundamental principle of "narrow

construction," we also recognized in Cornerstone the need,

"except where the language of a constitutional provision

requires otherwise," to "look to the plain and commonly

understood meaning of the terms used in [the constitutional]


                                   8
1130388

provision    to   discern    its   meaning."     42 So. 3d   at   79.

Furthermore, we noted that, "'[a]lthough a legislative act

cannot change the meaning of a constitutional provision, such

act may throw light on its construction.'"        Id. at 79 (quoting

Jansen v. State ex rel. Downing, 273 Ala. 166, 169, 137 So. 2d
47,   49   (1962)).    Based   on   the    above-described    rules    of

construction,     together   with   an    examination   of   persuasive

authority from other jurisdictions, we held in Cornerstone

that the term "bingo" "was intended to reference the game

commonly or traditionally known as bingo."            42 So. 3d at 86.

Furthermore, we identified six elements that characterize the

game of bingo, the list being nonexhaustive:5


      5
     As we explained in Ex parte State, 121 So. 3d 337, 356
n.9 (Ala. 2013): "In describing the elements of bingo, our
opinion in Cornerstone went only so far as necessary to decide
the case presented there. Nowhere do we take the position that
the elements listed there are exhaustive. See, e.g.,
Cornerstone, 42 So. 3d at 80 ('For purposes of the present
case, the Riley defendants do not contend that a "bingo game"
must be played only on paper cards, and we, therefore, do not
address that issue.')." As we stated even more recently: "We
identified in Cornerstone and we reaffirm today that the game
of 'bingo' as that term is used in local constitutional
amendments throughout the State is that game 'commonly or
traditionally known as bingo,' 42 So. 3d at 86, and that this
game is characterized by at least the six elements we
identified in Cornerstone. Id." State v. Greenetrack, Inc.,
[Ms. 1101313, April 1, 2014] ___ So. 3d ___, ___ (Ala. 2014)
(emphasis added).
                                    9
1130388

         "Based on the foregoing, we must conclude that
    the term 'bingo' as used in Amendment No. 674[6] was
    intended to reference the game commonly or
    traditionally known as bingo. The characteristics of
    that game include the following:

               "1. Each player uses one or more cards
          with spaces arranged in five columns and
          five rows, with an alphanumeric or similar
          designation assigned to each space.

               "2.    Alphanumeric    or     similar
          designations   are  randomly   drawn   and
          announced one by one.

               "3. In order to play, each player must
          pay attention to the values announced; if
          one of the values matches a value on one or
          more of the player's cards, the player must
          physically act by marking his or her card
          accordingly.

               "4. A player can fail to pay proper
          attention or to properly mark his or her
          card, and thereby miss an opportunity to be
          declared a winner.

               "5. A player must recognize that his
          or her card has a 'bingo,' i.e., a
          predetermined pattern of matching values,
          and in turn announce to the other players
          and the announcer that this is the case
          before any other player does so.


    6
      The constitutional amendment at issue in Cornerstone,
Amendment No. 674, is worded similarly to Amendment No. 569
and states, in part: "The operation of bingo games for prizes
or   money  by   nonprofit   organizations  for   charitable,
educational, or other lawful purposes shall be legal in The
Town of White Hall that is located in Lowndes County, subject
to any resolution or ordinance by the town council."
                              10
1130388

                  "6. The game of bingo contemplates a
             group activity in which multiple players
             compete against each other to be the first
             to   properly  mark   a   card  with   the
             predetermined winning pattern and announce
             that fact."

42 So. 3d at 86.

       We have since stated that our analysis in Cornerstone is

applicable to the other local bingo constitutional amendments

in this State.            State v. Greenetrack, Inc., [Ms. 1101313,

April 1, 2014] __ So. 3d ___ , ___ (Ala. 2014) ("[T]he game of

'bingo'      as    that    term    is    used    in     local       constitutional

amendments throughout the State is that game 'commonly or

traditionally known as bingo,' 42 So. 3d at 86, and ... this

game    is   characterized         by   at    least     the    six    elements      we

identified in Cornerstone.").                    Accordingly, the factors

identified        in Cornerstone        are    controlling       in    determining

whether the gaming devices in this case are legal "bingo

games" permitted by Amendment No. 569.

       There are two general types of gaming devices in this

case:    the      electronic-gaming          devices,       which    make     up   the

majority     of     the    items    seized      by    the     State,    and    three

"Roubingo" tables.           With regard to the electronic devices,

there were four different types of game systems available for

                                         11
1130388

play    at   Center   Stage:   Gateway,   Firefox,   Imperium,   and

Megabucks.    Each player terminal consisted of a touch-screen

monitor.     In order to play the electronic games at Center

Stage, patrons were first required to visit a cashier and

purchase a personal-identification number ("PIN").        The trial

court's order described in detail how the PINs were used to

play the electronic-gaming devices:

       "A. When a person wished to become a player he or
           she obtained a[] PIN code by paying cash or
           approved funds to an attendant.

       "B. This attendant or cashier entered the amount of
           cash as a credit associated with that PIN code
           to the network of computers, servers, and
           player terminals to each identified machine
           category.

       "C. Each person playing the game activated a
           particular player terminal or station by
           entering his or her PIN code;

       "D. Upon entry of the PIN code, the player terminal
           or play station machine automatically displayed
           the amount of credit corresponding to the cash
           the player provided to the attendant;

       "E. Each individual person decided how much to bet
           and then engaged in a game of chance on the
           respective machine;

       "F. If the person playing the game won the game,
           cash value credits were awarded to the PIN, and
           those credits could be used to play another
           game on the respective machine or on another
           machine in the Center Stage facility;

                                  12
1130388


    "G. If a person playing the machine had a credit
        remaining when he or she completed playing all
        the games he or she wished to play, they
        returned to the attendant and provided the
        assigned PIN code. The attendant entered the
        code attached to the network and thereby
        determined the amount of credit attached to the
        PIN.   If there was any remaining credit, the
        cashier pays the remaining credit to the player
        in cash."

    According to the testimony at trial, each type of system

played "basically the same."    Indeed, the trial court found

that "the different identified electronic Bingo machines had

a commonality in their form of operation."       Once a player

logged into a system by entering his or her PIN, the player

selected between a number of different games.     All the games

were "basically the same" but displayed different symbols and

backgrounds, depending on the type of game selected.        The

player selected the amount he or she intended to wager on each

game.     Each game displayed one or more five-by-five column

grids populated with numbers.       When the player touched the

"play button" on the screen, the game rapidly generated

numbers that were displayed on the side and/or bottom of the

screen.    The game automatically highlighted matching numbers

within the grid and identified winning patterns by displaying


                               13
1130388

the word "daub" over the numbers forming those patterns.    In

order to win the game, the player was required to touch that

part of the screen displaying the word "daub" and then touch

the "bingo button" on the screen.    Touching the screen in any

other location had no effect.    Failing to touch the "daub" or

"bingo buttons" within a specified time caused the player to

lose the game.   The entire game can be played in a matter of

seconds.

    The testimony was disputed as to whether players of the

electronic machines were required to compete against one

another.   The machines were networked together, and HEDA's

expert testified that the software required that at least two

players be logged on and playing the same game at the same

time in order for the game to function.     One of the State's

witnesses, however, testified that, following a search of

Center Stage during which the gaming facility was cleared of

all patrons, he was able to continue to play the electronic

games by himself, without other players.      Furthermore, the

evidence established that there was no way for a player to

know how many other players he or she was competing against,

or what players were involved in the same game.    Nor would a


                                14
1130388

losing player be able to identify who had won a particular

game session, and players were not required to orally announce

a win.

    The State also seized three "Roubingo" tables from Center

Stage.     Roubingo is a table game that combines elements of

roulette and bingo. A Roubingo table is covered in green felt

and has a numbered grid arranged in three long vertical

columns.    To play, players must purchase betting chips, which

he or she then wagers by placing the chips on the numbered

grid.     A "table boss," who oversees the play of the game,

determines when betting is stopped.     Instead of a roulette

wheel, the table is equipped with a ball blower.    The "table

boss" activates the ball blower and then selects two balls -–

a "B" ball and an "O" ball.   The winning number is determined

by matching the first number of the "B" ball with the last

number of "O" ball.    A player whose chips were placed on the

winning number wins additional chips based on the amount of

chips wagered.

    The trial court evaluated both the electronic-gaming

devices and the RouBingo tables and concluded that those

"were not the game commonly or traditionally known as bingo."


                               15
1130388

First, the trial court addressed the electronic machines and

each of the elements described in Cornerstone and reaffirmed

in subsequent cases.

                       Electronic Machines

    As to the first element,7 which explains that the game is

one that is played on "one or more cards" with certain

characteristics, the trial court found as follows:

    "A. BINGO CARDS. [T]here are no cardboard, paper,
        or printed Bingo Cards utilized by the players
        in playing any of the electronic machines at
        the Center Stage facility. HEDA asserts that
        an electronic configuration of the Bingo Cards
        satisfies   the   initial   requirement   under
        Cornerstone that the games are played with
        'cards.' The Court finds no Alabama precedent
        which adopts this line of reasoning.         An
        animated portrayal of a Bingo Card does not
        satisfy   the   Bingo   Card   requirement   of
        Cornerstone."

    In its brief to this Court, HEDA argues that the term

"bingo" does not refer to the "traditional ... play of bingo

set out by the trial court in its order."    See, e.g., HEDA's

brief, at 33.   Among other things, HEDA specifically argues

    7
     In its brief, HEDA repeatedly refers to the elements
listed in Cornerstone as "factors," perhaps implying that
something less than all of them must be present in order for
a game to qualify as the traditional game of bingo. These
items are more properly referred to as "elements," in that, as
noted, the game commonly or traditionally known as bingo
includes "at least these six elements."
                               16
1130388

that the trial court erred in finding that the games here did

not qualify as bingo because they were not played on "cards"

that were "cardboard, paper, or printed."             HEDA's brief, at

45.

      The trial court's description of a game played with

"cardboard, paper, or printed [b]ingo [c]ards" is in fact a

description of the game "commonly or traditionally known as

bingo"    and    comports    with     our    fundamental     holding   in

Cornerstone and subsequent cases that the term "bingo" must

be "narrowly construed."         Applying this principle, as well as

the other rules of statutory construction discussed above, and

in the absence of "language of a constitutional provision

requir[ing] otherwise,"8 we reject HEDA's argument that an

electronic      depiction   of   a   bingo   grid   will   suffice.    We

consider, therefore, as did the trial court, that the term

"bingo" does in fact refer to such a card as the court

described.      See also Riley v. Cornerstone, 57 So. 3d 704, 734

(Ala. 2010) (recognizing that the traditional game of bingo is

      8
     Compare Ex parte State, 121 So. 3d 337 (Ala. 2013)
(noting language in Amendment No. 743, Ala. Const. 1901 (now
Local Amendments, Greene County, § 1, Ala. Const. 1901 (Off.
Recomp.)), applicable to Greene County that expressly provides
for "electronic marking machines," while also noting the
applicability of all the other elements of bingo).
                                     17
1130388

one "that is not played by or within the electronic or

computerized circuitry of a machine, but one that is played on

physical cards (typically made of cardboard or paper)").9   In

other words, we find no error in the trial court's finding as

to this element.

    As to the second element, the trial court found as

follows:

    9
     The trial court's understanding is not only consistent
with the tenet of "narrow construction," but also finds ample
support in contemporary dictionaries. The American Heritage
Dictionary 240 (2d college ed. 1991), for example, defines a
"card" as a "[a] small, flat, usually rectangular piece of
stiff paper or thin pasteboard." Other definitions include
the following:

    "Card: 'A usually rectangular piece of stiff paper,
    thin pasteboard, or plastic for various uses.'"

Random House Dictionary of the English Language (2d ed. 1987).

    "Card: 'A flat piece of stiff paper or thin
    pasteboard, usually rectangular; used as a surface
    to write or draw upon, or for other purposes.'"

Oxford English Dictionary 888 (2d ed. 1989).

    "Card: 'Printed stiff paper for games.'"

Encarta World English Dictionary (1999).

    "Card .... a flat stiff usu. small and rectangular
    piece of material (as paper, cardboard, or plastic)
    usu. bearing information ..."

Merriam-Webster's Collegiate Dictionary 186 (11th ed. 2009).
                             18
1130388

    "B. Alphanumeric   or  similar   designations   are
        randomly drawn and announced one by one. First
        the pace of the game is not controlled by an
        actual physical living announcer or caller of
        the randomly drawn Bingo Balls.      The Bingo
        numbers are randomly selected by a computer
        chip or a chip located in the mother board of
        the server. This computer controls the speed
        of the draws, which is by its nature rapid and
        faster than any 'caller' could recognize.
        Considering the amendment in question on a
        narrow basis required by Cornerstone and
        precedent cases, this factor is not satisfied
        at any of the machine stations identified."

    HEDA argues in its brief to this Court that the trial

court erred by finding that the games were not bingo on the

ground that they are not conducted "by an actual physical,

living announcer or caller" who randomly draws and announces,

one-by-one, the applicable alphanumeric designations.       We

reject HEDA's argument.   First, the second element itself, as

set out above, implicitly contemplates a "caller" of the

nature described by the trial court: "Alphanumeric or similar

designations are randomly drawn and announced one by one." 42
So. 3d at 86.   This is particularly true in the context of our

understanding, as expressed in Cornerstone, that the game

commonly or traditionally known as bingo is one that, by its

nature, involves meaningful human interaction.    Furthermore,

however, we made specific reference in the fifth element

                               19
1130388

stated in Cornerstone to the requirement that a player who

believes he or she has won a game of bingo must declare this

fact "to the other players and the announcer."             We also noted

in Greenetrack, Inc., that, "in Cornerstone, we explained

that, among other things, the game commonly or traditionally

known as bingo involved 'each player' utilizing a 'card' with

a certain pattern and universe of alphanumeric or other

designations and that each player must respond to the random

drawings of these designations by an 'announcer' by manually

marking this card." ___ So. 3d at ___ (footnote omitted)

(citing Cornerstone, 42 So. 3d at 86).            See also, e.g., Bingo

Bank, Inc. v. Strom, 268 S.C. 498, 502, 234 S.E.2d 881, 883

(1977) (explaining that "[t]he game of bingo is played by the

use of a 'Caller' who announces, one at a time, numbers drawn

at random from a container into which has been placed numbered

balls or objects for that purpose").

    HEDA argues, as it does in response to many of the trial

court's   findings,   that   "if        an   actual    living,   physical

announcer is required, this criterion can never be met by an

electronic   game   and   there    would     be   no   reason    to   apply

Cornerstone to any machine or electronic device."                     HEDA's


                                   20
1130388

brief, at 47.   HEDA misunderstands the central import of our

holding in Cornerstone and the cases decided since then: The

game of bingo is in fact the game "commonly or traditionally

known as bingo," i.e., one that does involve meaningful human

interaction in a group setting, not one that is played within

the circuitry of electronic machinery.

    As to the third element in Cornerstone, the trial court

stated:

    "C. Daubing or marking Bingo cards.          These
        electronic devices fail to satisfy the daubing
        requirement enumerated in Cornerstone.     The
        ball draw is rapid and there is no ability for
        the individual player to daub between the ball
        draws.     Further, the machines allow only
        collective    daubing of   identified  winning
        patterns not individual daubing of a single
        matching number.      Indeed daubing is not
        required until the game is concluded and a
        winning pattern is identified by the machine."

    HEDA argues that the trial court erred in focusing on the

fact that "there is no ability for the individual player to

daub between the ball draws."    HEDA contends that "nothing in

Cornerstone required daubing between ball draws."       HEDA's

brief, at 47.    We disagree.    As already noted, the second

element requires that the alphanumeric or similar designations

being used be randomly drawn and "announced one by one." 42


                                21
1130388
So. 3d at 86. Moreover, the third element, as noted, requires

that players "must pay attention to the values announced." 42
So. 3d at 86.        It clearly contemplates that, following each

announcement of a value that matches a value on the player's

card, "the player must physically act by marking his or her

card."    42 So. 3d   at   86.   Obviously,   if   a   player   is   to

physically act by marking his or her playing card, he or she

must have time to do so.

    As to the fourth element, the trial court found:

    "D. Requirement to pay attention and mark properly.
        In a traditional bingo game, the player is
        required to pay attention to the ball drawn by
        the caller and daubs, paints, or marks matching
        numbers on his cardboard card as they occur in
        anticipation of achieving a winning card. In
        this case the electronic machines or player
        stations at Center Stage are controlled by the
        computer chips and the electronic animations
        which are displayed by the computer and the
        computer    predetermines   the    game-winning
        pattern. The player does not physically paint
        or write a matching number.       In fact, the
        players interface with the computer does not
        require the players to display any particular
        attention or skill. This factor of Cornerstone
        is not satisfied by the electronic machines."

    As to this element, HEDA takes issue with the trial

court's finding that "the player does not physically paint or

write a matching number" (emphasis in HEDA's brief),                noting


                                     22
1130388

no such requirement in the fourth element.       Clearly, however,

as stated previously in the same paragraph of its findings,

the trial court applied a standard by which a player was

required to "daub[], paint[], or mark[]" matching numbers.

The essence of the trial court's finding as to this element

was that there was no individual, one-by-one, physical marking

of numbers by the player as the game progressed, and we find

no error as to this issue.

    HEDA    insists,   however,     that   the   games   meet   the

requirement of the fourth element that a player must "pay

attention" and "properly mark" his card or run the risk of

"miss[ing] an opportunity to be declared a winner." 42 So. 3d

at 86.    HEDA argues that this requirement is met by the fact

that, at the conclusion of each game, a player is given 30

seconds to physically "press" a numeric pattern that has been

electronically selected, recorded, and displayed to him or her

in the span of several seconds.       This, however, is not what

was intended by the fourth element, particularly when that

element is read in pari materia with the other elements.

    The fourth element contemplates that, as alphanumeric or

other designations are announced one by one, the player must


                               23
1130388

physically mark his or her card accordingly and "can fail to

pay proper attention or to properly mark his or her card," 42
So. 3d at 86, in response to an announced value at the time it

is announced.    The games at issue in the present case do not

contemplate     one-by-one     physical   marking   of   the   values

announced, but, instead, provide by computer a preselected

winning pattern, and give the player the winning pattern in

its entirety, and then give the player 30 seconds in which to

"press" that pattern.    As the State notes: "[P]layers did not

have to pay attention to the numbers drawn" and "could only

mark winning patterns after the computer highlighted them" for

the players.10      As the trial court found, players had no

control over the recognition of matching numbers or winning

patterns.     The   computer    identified   matching    numbers   and

winning patterns; the player was merely required to touch the

winning numbers after the computer had identified them for the

player.   The trial court concluded that a game of this nature

did not qualify as the game of bingo that has been described

by this Court in Cornerstone and subsequent cases.         We agree.


    10
      Further, the machines made it physically impossible to
mark numbers on the grid unless the computer had identified
those numbers as part of a winning pattern.
                                  24
1130388

    As to the fifth element announced in Cornerstone, the

trial court found as follows:

    "E. Recognizing a winning card and announcing
        before another player.     While playing the
        machines in question the Player was not
        required to verbally announce to the other
        group of players that they had a winning
        pattern. In all of the games in question the
        individual player pushes a button to claim a
        prize.   The evidence is clear that on these
        electronic devices the individual player and
        his play [are] controlled by computer software
        generated patterns which dictate the game.
        Each individual player is not required to
        identify any pattern of play to win.       The
        player is not in control of the recognition
        factor.   Hence there is no basis under the
        dictated play to verbally announce.        The
        operation of the machines does not change the
        Cornerstone requirement that 'a player must
        recognize that his or her card has a Bingo.'"

    HEDA argues that the trial court incorrectly injected the

requirement of a "verbal announcement" into this element.          We

disagree.   This, in fact, is exactly what was intended by the

fifth   element   in   Cornerstone,   particularly   when   all   six

elements are read in pari materia and in the context of the

fundamental principle that the game at issue is, in fact,

"that game commonly or traditionally known as bingo."        42 So.
3d at 86.    Listening for values that are "announced one by

one," physically acting to mark one's card where appropriate


                                25
1130388

in response to each such announcement, and, upon discerning a

winning   pattern   of    markings,   "announc[ing]   to   the   other

players and the announcer that this is the case before any

other player does so,"      42 So. 3d at 86, are all part of that

traditional game.        Moreover, as discussed below, the sixth

element expressly provides that the game is, by definition, a

"group activity."

    In reference to the sixth element, the trial court found

as follows:

    "F. The   group   play   and   player   competition.
        Cornerstone requires a group competition where
        a number of players are competing against each
        other in order to be first to mark their card
        and 'Bingo.' The traditional game of bingo is
        a group experience and it is easy to determine
        through visual observation that the group is
        playing one against another.       There is no
        testimony or evidence in this case that proves
        this type of activity.     Indeed, it is clear
        that a single player can win the game without
        other competitors being physically present.
        While these machines are networked through a
        common   computer    interface   there   is   no
        demonstrative    evidence   that   players   are
        competing one against another. Indeed it may
        be a software configuration in these machines
        would prevent anything other than solitary
        play. The designer of the computer software in
        question was the person who identified how
        these games were to be played. But, there is
        no evidence that the group experience was
        contemplated in its operation."


                                 26
1130388

    HEDA takes issue with the reference by the trial court to

a player's ability "to determine through visual observation

that the group is playing one against another."   Considering

this language in context, we are clear to the conclusion that

the trial court meant nothing more than what this Court itself

intended when it stated in the sixth element identified in

Cornerstone that "[t]he game of bingo contemplates a group

activity in which multiple players compete against each other

to be the first to properly mark a card with the predetermined

winning pattern and announce that fact." 42 So. 3d at 86.

Indeed, the full text of the sentence in which appears the

allegedly offending language of the trial court is as follows:

"[T]he traditional game of bingo is a group experience and it

is easy to determine through visual observation that the group

is playing one against the other."   As the State argues, in

the games at issue "players race only 'against the computer

clock,' not against other players.    Merely linking various

terminals through a central server is not sufficiently like

the traditional game of bingo to satisfy the sixth [element]."

We agree and find nothing in the trial court's conclusions as

to the sixth element warranting reversal.


                             27
1130388

      In addition to the foregoing, HEDA argues that the State,

in order to satisfy its burden of proof in this action, was

required to offer expert testimony concerning the operation of

the electronic-gaming devices.                    We disagree.       The State

offered ample, and mostly undisputed, evidence demonstrating

the actual game play on the electronic devices at issue.                  That

testimony included direct testimony from agents who had played

the   electronic    devices      and        who    had    personal   knowledge

concerning how the games played as well as video footage of

the games being played.11        No expert technical testimony as to

the specific operation of the circuitry or software was

necessary to support the trial court's conclusions that the

devices    in   question   did    not       play    the   "game   commonly   or

traditionally known as bingo."

      The trial court concluded its order as follows:


      11
      HEDA also argues that there was no evidence indicating
that the computer servers seized by the State constituted
illegal gambling devices. The record, however, supports the
trial court's conclusion that the computer servers seized in
this case were related to the operation of the gaming
machines. HEDA's own expert testified that servers were an
integral part of the networked gaming systems. The testimony
indicated that, as the servers at Center Stage were unplugged,
the terminal screens in the gaming area began powering down or
displayed a message that they were "searching for the server."
Furthermore, the servers bore labels such as "Bingo I."
                                       28
1130388

         "It is clear that in this case the test factors
    identified in the Cornerstone case have not been
    fulfilled. ... Clearly the games that the players
    play at the machines at issue are not the same as
    the traditional game known as Bingo. Not only did
    they not qualify with the Cornerstone test, they
    place the computer-generated game into an area where
    the inception and termination of the game is not
    shown to the player. Each of the individual players
    has no knowledge of their competitors and no ability
    to identify any other player that might be competing
    against them. There is no way of verifying another
    players' bingo victory and essentially all human
    skill has been eliminated from this animated version
    of the game. The devices before this Court are not
    the ... traditional game known as 'Bingo' as defined
    by the Supreme Court."

    "[T]he Constitution is not to have a narrow or technical

construction, but must be understood and enforced according to

the plain, common-sense meaning of its terms."                   Hagan v.

Commissioner's Court of Limestone Cnty., 160 Ala. 544, 554, 49
So. 417, 420 (1909). As has been noted, "'[o]ur peculiar

security is in the possession of a written Constitution.                 Let

us not make it a blank paper by construction.'"                      Cole v.

Riley,    989 So. 2d   1001,   1017      (Ala.   2007)   (Bolin,     J.,

dissenting and quoting Thomas Jefferson's letter to Wilson C.

Nicholas,    September     7,   1803,   10    The    Writings   of    Thomas

Jefferson 419).

            "'Laws are made for men of ordinary
            understanding, and should, therefore, be

                                   29
1130388

           construed by the ordinary rules of common
           sense. Their meaning is not to be sought
           for in metaphysical subtleties, which may
           make anything mean everything or nothing,
           at pleasure.'"

Id. (quoting Jefferson's letter to Judge William Johnson, June

12, 1823, 15 The Writings of Thomas Jefferson 449-50).

    Further,    as    observed   in    Fraternal   Order   of   Eagles

Sheridan Aerie No. 186, Inc. v. State, 126 P.3d 847, 859 (Wyo.

2006): "'When we ascend to the bench we do not discard the

ordinary     common    sense     observations,     experiences    and

intelligence of common men.'" (Quoting 37 Gambling Devices v.

State, 694 P.2d 711, 717-18 (Wyo. 1985).)

    In accordance with the foregoing, we reiterate today that

the game traditionally known as bingo is not one played by or

within an electronic or computerized machine, terminal, or

server, but is one played outside of machines and electronic

circuitry.    It is a group activity, and one that requires a

meaningful measure of human interaction and skill.               This

includes attentiveness and discernment and physical, visual,

auditory, and verbal interaction by and between those persons

who are playing and between the players and a person commonly

known as the "announcer" or "caller," who is responsible for


                                  30
1130388

calling out the randomly drawn designations and allowing time

between each call for the players to check their cards and to

physically mark them accordingly.           In accordance with the

previously    stated    list    of    characteristics,   each    player

purchases and plays the game on one or more cards that, in a

county such as Houston County (in which the amendment does not

expressly    permit    "electronic    marking   machines"),     are   not

electronic    devices    or    electronic   depictions   of     playing

surfaces but are actual physical cards made of cardboard,

paper, or some functionally similar material that is flat and

is preprinted with the grid and the designations referenced

above.

                           Roubingo Tables

    We turn now to the trial court's ruling that Roubingo did

not constitute the traditional game known as bingo. The trial

court held:

         "In addition to the electronic machines found at
    the Center Stage facility there were also other
    gambling devices utilized at the facility. One of
    these devices was a game identified as 'Roubingo.'
    These games were constructed in the form of a table
    configured in a similar fashion as the game of
    roulette; however, in this case the player purchased
    chips from a 'table boss' and waged a bet by placing
    the chips on a designated portion of the table.
    When all bets are made the dealer draws two balls

                                     31
1130388

    from a container blower located on the table. Only
    these two balls are drawn and that determines the
    winner.     The determination of the prize is
    designated by the call and numeric value of the
    number where the player has deposited his chips,
    that is whether the number of the B ball and the
    last number of the O ball correspond with the wager
    made by the player. Roubingo cannot be construed as
    the traditional Bingo game.      Bingo contemplates
    drawing of a number of balls to determine a winning
    pattern.    Playing this game is limited to a
    selection of two numbers.     There is no physical
    marking or daubing in this specific game.       Any
    identification or marking occurs when the chips are
    actually placed on the table in the respective
    number designation.     None of the elements of
    Cornerstone are complied with by this device. It is
    illegal gambling cloaked in a 'Bingo' costume. This
    game is not Bingo as the Supreme Court has defined
    that game."

    HEDA argues on appeal that the Roubingo tables seized by

the State in fact played the traditional game of bingo as

defined by this Court in Cornerstone and that the trial

court's decision is contrary to the great weight of the

evidence presented at trial.       We disagree.   Based on our

thorough review of the evidence and the testimony presented at

trial, the trial court correctly ruled that the gaming devices

at issue in this case did not play the game "commonly or

traditionally known as bingo."12    42 So. 3d at 86.


    12
      We do not mean to be understood as directly adopting the
analysis of the trial court's order as to this issue.
                             32
1130388

  B.    Whether HEDA's property was exempt from forfeiture.

       Next, we turn to HEDA's argument that its property was

exempt from the seizure and forfeiture provisions of Alabama's

generally applicable antigambling laws, § 13A-12-20 et seq.,

Ala. Code 1975. Amendment No. 569 provides that the Houston

County Commission "may promulgate rules and regulations for

issuing permits or licenses and for operating bingo games

within the county jurisdiction."      On February 8, 2010, the

Houston County Commission promulgated a resolution regulating

the operation of bingo in Houston County.       That resolution

defined lawful "Bingo Equipment and Supplies" to include

equipment used for playing electronic bingo:

       "'Bingo Equipment and Supplies' shall mean any
       electronic or mechanical equipment, machine or
       device, or computer or other technologic hardware or
       device, (i) which is installed, or is to be
       installed, at a bingo facility and (ii) which is
       used, or can be used to play Bingo as herein
       defined. Bingo Equipment and Supplies includes any
       machine, device or hardware that assists a player in
       the   playing   of   Bingo   Games,   broadens   the
       participation levels in a common game and includes
       all of the ancillary Bingo supplies. Examples of
       Bingo Equipment and Supplies include, but are not
       limited to, dispensers, readers, electronic player
       stations, player terminals, central computer servers
       containing random number generators and other
       processing capabilities for remote player terminals,
       electronic consoles capable of providing game
       results in different display modes, telephones and

                               33
1130388

    telephone circuits, televisions, cables and other
    telecommunication circuits, and satellites and
    related transmitting and receiving equipment. Bingo
    Equipment shall not be deemed to be for any purpose
    a 'gambling device' or 'slot machine' within the
    meaning of the Code of Alabama 1975, Sections 13A-
    12-20(5) and (10) or any other provision of law,
    whether now in effect or hereafter enacted."

Resolution 10-10 (2010). The resolution further required that

each electronic-gaming-device terminal operated under the

resolution must bear an annually renewable "machine-bingo

stamp." HEDA notes that each of the electronic-gaming devices

at issue in this case bore a "machine-bingo stamp" paid for by

HEDA and issued by Houston County.

    HEDA calls our attention to the following portion of the

implementing legislation enacted by the legislature:

         "Any other law providing a penalty or disability
    on a person who conducts or participates in bingo
    games, who possesses equipment used in conducting
    bingo, who permits bingo to be conducted on his or
    her premises, or who does other acts in connection
    with bingo, shall not apply to the conduct when done
    pursuant to this act or rules promulgated under this
    act."

§ 45-35-150.15, Ala. Code 1975.   HEDA contends that, because

the electronic devices seized by the State were "equipment

used in conducting bingo ... pursuant to ... rules promulgated

under this act," the equipment was not subject to forfeiture


                             34
1130388

under § 13A-12-30.             Accordingly, HEDA argues, the State's

forfeiture action under § 13A-12-30 failed to state a claim

upon which relief could be granted and should have been

dismissed.        We disagree.

       Section      45-35-150.15        exempts       persons    from     penalties

associated with the operation or participation in "bingo

games" as authorized by Amendment No. 569.                        In determining

what constitutes a lawful "bingo" game under Amendment No.

569, this Court applies the analysis originally articulated in

Cornerstone            and    summarized         in     Part      III.A        above.

Notwithstanding a resolution to the contrary, to the extent

that a gaming device does not meet the definition of bingo as

authorized        by    Amendment   No.        569,    it    remains     a   lottery

prohibited under § 65 of the Constitution and, consequently,

punishable under Alabama's generally applicable antigambling

laws.       In this case we affirm the trial court's holding that

the gaming devices seized from Center Stage do not play the

game        of   "bingo"     as   permitted       by        Amendment    No.      569.

Accordingly,           the   property     in     question       was     subject     to

forfeiture under § 13A-12-30.

       C.    Whether the use of electronic-gaming devices in
            Houston County has been "judicially validated."

                                         35
1130388


    Next, HEDA argues that "the use of electronic devices for

playing       bingo   in      Houston    County    has    been    judicially

validated."      HEDA's brief, at 29.           Specifically, HEDA refers

to a bond-validation proceeding related to the issuance of

revenue bonds for the purpose of raising money to fund the

multi-use entertainment complex known as the "Country Crossing

Project" in Houston County, which would eventually include

Center    Stage.         In   2008,     the   Houston    County   Commission

established a public corporation known as the Cooperative

District of Houston County for the purposes of issuing revenue

bonds    to    develop     the   Country      Crossing   Project.     A   key

component of the planned Country Crossing Project was an

electronic-gaming center, and the revenue bonds were to be

repaid, in part, by a special fee on each "charity bingo

machine" operated within the project.13

    The Cooperative District filed a bond-validation petition

in the Houston Circuit Court pursuant to § 11-81-221, Ala.

Code 1975.        That statute allows a public corporation to

    13
      The bond-validation order provided that the bonds would
be payable, in part, from "the Entertainment Fees to be
imposed by the Cooperative District on each and every charity
bingo machine operated within the Cooperative District at a
rate of $1,312 per machine per year."
                                        36
1130388

"determine its authority to issue ... obligations and the

legality   of   all   proceedings    had   or   taken   in   connection

therewith," and "the validity of the tax or other revenues or

means provided for the payment thereof." In October 2009, the

Houston Circuit Court entered a final judgment confirming the

validity and enforceability of the bonds issued for the

Country Crossing Project.       Upon the entry of a judgment

validating the issuance of obligations issued under § 11-81-

220 et seq., Ala. Code 1975, Alabama law provides:

    "[T]he judgment of the circuit court validating and
    confirming the issuance of the obligations shall be
    forever conclusive as to the validity of such
    obligations against the unit issuing them and
    against all taxpayers and citizens of each
    organizing subdivision, and the validity of such
    obligations or of the tax, revenues or other means
    provided for their payment and of any pledge,
    covenant or provision for the benefit of said
    obligations, to the extent that the validity of any
    such pledge, covenant or provision shall have been
    presented to the court and validated by its
    judgment, shall never be called in question in any
    court in this state."

§ 11-81-224, Ala. Code 1975.

    Center Stage was constructed as part of the Country

Crossing Project.      HEDA therefore contends that the Houston

Circuit Court's order validating the bonds used to finance the

Country Crossing Project and approving the repayment of the

                                37
1130388

bonds from fees imposed on "each and every charity bingo

machine" served as a "forever conclusive" judicial validation

of HEDA's electronic-gaming operation.         We disagree.

     The final judgment in the bond-validation proceeding did

not in any way decide the central legal issue before the trial

court in this case -– the legality of the specific gaming

devices operated by HEDA and seized by the State. The purpose

of the bond-validation proceeding was to put to rest any

question affecting the validity of the bonds. The legality of

certain gaming machines or devices was plainly not a subject

of   those   proceedings.       Accordingly,    we    reject   HEDA's

contention that the judgment in the bond-validation proceeding

is in any way dispositive of any issue in this case.14

     D.   Whether the currency and gambling records were
          proper subjects of the forfeiture petition.

     Finally,   HEDA   argues   that   the   trial   court   erred   in

granting the State's petition for forfeiture of the currency

and gaming records seized from Center Stage.             First, HEDA


     14
      See also Redtop Market, Inc. v. State, 66 So. 3d 204
(Ala. 2010) (holding that a court lacks subject-matter
jurisdiction to enter a judgment in a civil action declaring
certain types of gambling devices legal so as to preempt
future law-enforcement efforts that might be directed toward
such machines).
                                 38
1130388

argues that the State failed to prove that the currency seized

had been used as bets or stakes in an illegal gambling

activity.    The trial court held:

            "All of the currency and gambling paraphernalia
       seized from the identified facilities at Center
       Stage are clearly connected with the overall
       gambling activity at the facility. The currency in
       question was confiscated from cash registers,
       cabinets and drawers in the cashiers area; the
       vault, two [automatic-teller machines] and in an
       office area. Agent Borland, the officer in charge
       of the currency seizure, carefully detailed the
       location, amounts and areas where currency was
       located.     It affirmatively appears from the
       testimony that the currency in issue is clearly
       attributable to the illegal gambling at Center
       Stage."

Based on the record before us, the trial court's conclusion is

not "contrary to the great weight of the evidence."

       Likewise, the record supports the forfeiture of the

documents and records seized from Center Stage.           The State

seized records related to winnings, advertising contracts,

documents about contracts and pay rates for gaming systems,

letters concerning Center Stage's tax status and operations,

profit and loss statements, and federal W-2G forms used to

report winnings to the Internal Revenue Service.          The State

also    seized   computers   that    contained   electronic-gambling

records.     Section 13A-12-30 provides for the forfeiture of

                                    39
1130388

gambling records possessed in connection with an illegal

gambling operation.    Because we are affirming the trial

court's judgment holding that the activity at Center Stage

constituted illegal gambling, the records related to that

activity are also subject to forfeiture.

                      IV.   Conclusion

    On the basis of the record before, we conclude that the

trial court did not err in ordering the forfeiture of the

items seized by the State from Center Stage.   The judgment of

the trial court is affirmed.

    AFFIRMED.

    Stuart, Bolin, Parker, Murdock, Main, Wise, and Bryan,

JJ., concur.

    Moore, C.J., and Shaw, J., concur in the result.




                               40